Exhibit 31.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Marco Garibaldi, certify that: 1. I have reviewed this Quarterly Report on Form 10-Q/A of Wikiloan, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date:July 29, 2011 By: /s/ Marco Garibaldi Marco Garibaldi Chief Executive Officer, (Principal Executive Officer)
